El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En una denuncia por vender pan falto de peso el denunciante empezaba diciendo que formulaba denuncia contra. López Hermanos, representados por José López. La sentencia declaró al acusado culpable sin otra especificación respecto a la persona. Hemos decidido (El Pueblo v. Fernández, 35 D.P.R. 333) que no se puede denunciar a una firma. La denuncia está redactada con ambigüedad y es dudoso si ella estaba dirigida contra la sociedad o contra José López. Los autos demuestran que el acusado alegó que no era culpable pero no presentó ninguna otra objeción. Bajo estas circunstancias podemos asumir que la denuncia estaba dirigida individualmente contra José López, especialmente ya ’que a este respecto él señaló como error únicamente que en la denuncia no se alega que José López era el único socio gestor. Se cita el caso- de El Pueblo v. Arce, 34 D.P.R. 340. En dicho caso decidimos que si bien la prueba demostraba que Francisco Arce era un socio gestor, sin embargo no demostraba que él era responsable de los actos de la sociedad, ni que él fuera el único socio gestor. Allí no estaba envuelta ninguna cuestión de alegaciones y en el presente caso la denuncia imputa suficientemente que el acusado era responsable del acto de vender pan falto de peso. El Pueblo v. Barquet, 19 D.P.R. 792.
La apelante señala como error la insuficiencia de la prueba para justificar una sentencia condenatoria. No se *159niega qne se probó qne el pan estaba falto ele peso al ser pnesto en cierta balanza, pero la apelante insiste en qne no se demostró la corrección de la balanza. Se admite qne la balanza fné examinada Í5 ó 20 días antes. En -ausencia de una demostración o de autoridad al efecto de qne 15 ó 20 días es un período demasiado remoto, es aplicable el prin-cipio de continuidad, o sea “que una vez probada la exis-tencia de una cosa, continúa ésta todo el tiempo que ordi-nariamente duran las cosas de igual naturaleza.” Ley de Evidencia, Compilación de 1911, pág. 312, art. 102, inciso 31.
Convenimos con la apelante en que la sentencia es insuficiente. Dejó de mencionar a José López y simplemente declaró al acusado culpable. Esto podemos corregirlo.
La sentencia debió ser más específica y no decir simple-mente que declaraba al acusado culpable de infringir la ley de pesas y medidas. El delito pudo describirse mejor, pero la apelante no señala error a este respecto y no bay duda alguna de que el pan estaba falto de peso.

La sentencia debe ser modificada y decir que la corte declara al “acusado José Lopes convicto’’, y así modificada confirmarse.

El Juez Asociado Señor Hutcbison no intervino.